

116 S4402 IS: To amend the Federal Water Pollution Control Act to clarify certain activities that would have been authorized under Nationwide Permit 12 and other Nationwide Permits, and for other purposes.
U.S. Senate
2020-08-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4402IN THE SENATE OF THE UNITED STATESAugust 3, 2020Mr. Cornyn (for himself, Mr. Barrasso, Mrs. Capito, Mr. Cramer, Mr. Cruz, Mr. Daines, Mr. Hoeven, Mr. Inhofe, Mr. Lankford, Ms. Murkowski, and Mr. Tillis) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo amend the Federal Water Pollution Control Act to clarify certain activities that would have been authorized under Nationwide Permit 12 and other Nationwide Permits, and for other purposes.1.Activities under nationwide permit 12 and other nationwide permitsSection 404(e) of the Federal Water Pollution Control Act (33 U.S.C. 1344(e)) is amended by adding at the end the following:(3)Authorized activities(A)In generalSubject to subparagraph (B) and notwithstanding the consultation requirements under section 7 of the Endangered Species Act of 1973 (16 U.S.C. 1536), each activity authorized by the Secretary under the Nationwide Permits, as reissued in the final rule of the Secretary entitled Issuance and Reissuance of Nationwide Permits (82 Fed. Reg. 1860 (January 6, 2017)), and any subsequent reissuances of the Nationwide Permits, shall be considered authorized if—(i)the Secretary and the non-Federal applicant seeking to carry out the activity comply with all other applicable Nationwide Permit requirements; and(ii)for activities for which the submission of a pre-construction notification is required pursuant to general condition 18, as described in the final rule or any subsequent reissuance of the Nationwide Permits, the Secretary—(I)makes a written determination that the activity will have no effect on—(aa)a species listed as a threatened species or an endangered species under section 4 of that Act (16 U.S.C. 1533); or(bb)land designated as a critical habitat under that Act (16 U.S.C. 1531 et seq.); or(II)documents that the Secretary relied on and incorporated all applicable species- and activity-specific conditions and measures determined to be appropriate by the Secretary from any consultation carried out under section 7 of that Act (16 U.S.C. 1536).(B)TerminationThe authority provided under this paragraph terminates on March 18, 2026..